GRAPHENE-CONTAINING ELECTRODE, METHOD FOR MANUFACTURING SAME, AND POWER STORAGE DEVICE USING SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 9/23/2021:
Claims 1 and 8-11 have been amended; claims 4, 7, and 18 have been canceled. No new matter has been entered.
Previous rejections under 35 USC 102(a)(1) and 103 have been withdrawn due to amendment. 

Reasons for Allowance
Claims 1-3, 5, 6, 8-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-6, 11, 12, 19, and 20 were rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Tang et al. (US 2016/0365199 Al). Claims 1 and 7-10 were rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Song (US 2014/0183415 A1). Claim 13 was rejected under 35 U.S.C. § 103 as being unpatentable over Tang. Claims 14-18 were rejected under 35 U.S.C. § 103 as being unpatentable over Tang and further in view of Song.
The "graphene/CNT composite" disclosed in Tang corresponds to the "graphene basic structures" defined in the present claims, i.e., graphene basic structures each having graphene layers among which a fibrous material is located. In other words, Tang merely discloses a composite which may correspond to the presently required "graphene basic structures," but the composite of Tang is not the "graphene aggregate" of the claimed invention. Indeed, Tang never teaches aggregating its graphene/CNT composite.
Further, Song discloses that its graphene-based composite comprises graphene and a structure former contacting the graphene, wherein the graphene comprises a plurality of graphene layers separated at predetermined distances from each other; the structure former is intercalated between the graphene layers; and the pores form channels, and wherein the graphene-based composite has a structure in which the graphene layer and the structure former are alternately stacked. See claims 1, 4, and 5 of Song. 
In view of these claims, even if it is assumed that the structure former corresponds to the fibrous material in the present claims, it is clear that the composite of Song merely corresponds to the "graphene basic structures," but not to the "graphene aggregate" in the claimed invention. Indeed, Song does not disclose or suggest a material in which the graphene basic structures are aggregated in a random manner such that the graphene basic structures come into point contact with each other, and the plane surfaces of the graphene layers are arranged in a random manner as required in the amended independent claim 1.
As such, the Applicant has overcome the prior art of record and rejections under 35 USC 102(a)(1) and 103 have been withdrawn and claims 1-3, 5, 6, 8-17, 19, and 20 are now in condition for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729